Exhibit 10.2

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of

January 26, 2016

among

NEWELL RUBBERMAID INC.,

as the Borrower,

The GUARANTORS from Time to Time Party Hereto,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners

 

 

GOLDMAN SACHS BANK USA,

CITIBANK, N.A.

and

RBC CAPITAL MARKETS,

as Syndication Agents

 

 

BANK OF AMERICA, N.A.,

CREDIT SUISSE AG,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

and

PNC BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE  

ARTICLE 1

DEFINITIONS

  

  

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Types of Loans and Borrowings

     23   

Section 1.03.

 

Terms Generally

     24   

Section 1.04.

 

Accounting Terms; GAAP

     24   

ARTICLE 2

THE CREDITS

  

  

Section 2.01.

 

Commitments

     24   

Section 2.02.

 

Loans and Borrowings

     24   

Section 2.03.

 

Requests for Borrowings

     25   

Section 2.04.

 

[Reserved]

     26   

Section 2.05.

 

[Reserved]

     26   

Section 2.06.

 

[Reserved]

     26   

Section 2.07.

 

Funding of Borrowings

     26   

Section 2.08.

 

Interest Elections

     26   

Section 2.09.

 

Termination and Reduction of Commitments

     27   

Section 2.10.

 

Repayment of Loans; Evidence of Debt

     28   

Section 2.11.

 

Optional Prepayment of Loans

     29   

Section 2.12.

 

Fees

     29   

Section 2.13.

 

Interest

     30   

Section 2.14.

 

Alternate Rate of Interest

     30   

Section 2.15.

 

Increased Costs

     31   

Section 2.16.

 

Break Funding Payments

     32   

Section 2.17.

 

Taxes

     32   

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     36   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     37   

Section 2.20.

 

Defaulting Lenders

     38   

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

  

  

Section 3.01.

 

Corporate Existence; Powers

     39   

Section 3.02.

 

Corporate Action; Enforceability

     39   

Section 3.03.

 

Governmental Approvals; No Conflicts

     39   

Section 3.04.

 

Financial Condition; No Material Adverse Change

     39   

Section 3.05.

 

Litigation and Environmental Matters

     40   

Section 3.06.

 

Compliance with Laws and Agreements

     40   

Section 3.07.

 

Investment Company Status

     40   

Section 3.08.

 

Taxes

     40   

Section 3.09.

 

ERISA

     40   

Section 3.10.

 

Disclosure

     41   

Section 3.11.

 

Use of Credit

     41   

Section 3.12.

 

Existing Agreements

     41   

 

i



--------------------------------------------------------------------------------

Section 3.13.

 

Subsidiaries

     41   

Section 3.14.

 

Guarantor Approvals

     41   

Section 3.15.

 

Anti-Corruption Laws and Sanctions

     41   

Section 3.16.

 

No Specified Default

     42   

Section 3.17.

 

Solvency

     42   

ARTICLE 4

CONDITIONS

  

  

Section 4.01.

 

Effective Date

     42   

Section 4.02.

 

Closing Date

     43   

ARTICLE 5

AFFIRMATIVE COVENANTS

  

  

Section 5.01.

 

Financial Statements; Ratings Change and Other Information

     46   

Section 5.02.

 

Notices of Material Events

     47   

Section 5.03.

 

Existence; Conduct of Business

     47   

Section 5.04.

 

Payment of Obligations

     47   

Section 5.05.

 

Maintenance of Properties; Insurance

     48   

Section 5.06.

 

Books and Records; Inspection Rights

     48   

Section 5.07.

 

Compliance with Laws

     48   

Section 5.08.

 

Use of Proceeds

     48   

Section 5.09.

 

Accuracy of Information

     48   

Section 5.10.

 

Guarantors

     49   

Section 5.11.

 

Change of Control Consent; Change of Control Offer

     49   

ARTICLE 6

NEGATIVE COVENANTS

  

  

Section 6.01.

 

Letter of Credit Obligations

     50   

Section 6.02.

 

Subsidiary Indebtedness

     50   

Section 6.03.

 

Liens

     51   

Section 6.04.

 

Fundamental Changes

     52   

Section 6.05.

 

Transactions with Affiliates

     53   

Section 6.06.

 

Total Indebtedness to Total Capital

     53   

Section 6.07.

 

Interest Coverage Ratio

     54   

Section 6.08.

 

Changes in Fiscal Periods

     54   

Section 6.09.

 

Use of Proceeds

     54    ARTICLE 7    GUARANTEE   

Section 7.01.

 

Guarantee

     54   

Section 7.02.

 

Obligations Unconditional

     54   

Section 7.03.

 

Reinstatement

     55   

Section 7.04.

 

Subrogation

     55   

Section 7.05.

 

Remedies

     55   

Section 7.06.

 

Instrument for the Payment of Money

     56   

Section 7.07.

 

Continuing Guarantee

     56   

Section 7.08.

 

General Limitation on Guarantee Obligations

     56   

 

ii



--------------------------------------------------------------------------------

ARTICLE 8    EVENTS OF DEFAULT    ARTICLE 9    THE ADMINISTRATIVE AGENT   
ARTICLE 10    MISCELLANEOUS   

Section 10.01.

 

Notices

     61   

Section 10.02.

 

Waivers; Amendments

     61   

Section 10.03.

 

Expenses; Indemnity; Damage Waiver

     63   

Section 10.04.

 

Successors and Assigns

     64   

Section 10.05.

 

Survival

     67   

Section 10.06.

 

Counterparts; Integration; Effectiveness

     68   

Section 10.07.

 

Severability

     68   

Section 10.08.

 

Right of Setoff

     68   

Section 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     68   

Section 10.10.

 

WAIVER OF JURY TRIAL

     69   

Section 10.11.

 

Headings

     69   

Section 10.12.

 

Confidentiality

     70   

Section 10.13.

 

No Advisory or Fiduciary Responsibility

     71   

Section 10.14.

 

Payments Set Aside

     71   

Section 10.15.

 

USA PATRIOT Act

     71   

Section 10.16.

 

Interest Rate Limitation

     72   

Section 10.17.

 

Release of Guarantors

     72   

Section 10.18.

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     72   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

  -      Commitments

Schedule 3.12

  -      Existing Agreements

Schedule 3.13

  -      Significant Subsidiaries

Schedule 6.02

  -      Existing Indebtedness

Schedule 6.03(b)

  -      Existing Liens EXHIBITS:

Exhibit A

  -      Form of Assignment and Assumption

Exhibit B

  -      [Reserved]

Exhibit C

  -      Form of Guarantor Joinder Agreement

Exhibit D-1

  -      U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-2

  -      U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-3

  -      U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit D-4

  -      U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit E

  -      Form of Promissory Note

Exhibit F

  -      Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of January 26, 2016 among NEWELL RUBBERMAID
INC., a Delaware corporation (the “Borrower”), the GUARANTORS from time to time
party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

WITNESSETH THAT:

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility for the purposes set forth herein, and the Lenders are willing to
extend commitments in respect of such term loan facility subject to the terms
and conditions hereof and on the basis of the representations and warranties
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“1995 Indenture” means the Indenture, dated as of November 1, 1995, between the
Borrower (as successor to Newell Co.), as issuer, and The Bank of New York
Mellon Trust Company, N.A. (as successor to JPMCB), as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“2012 Indenture” means the Indenture, dated as of June 14, 2012 between the
Borrower, as issuer, and The Bank of New York Mellon Trust Company, N.A., as
trustee, as further supplemented, amended or modified from time to time prior to
the date hereof.

“2014 Indenture” means the Indenture, dated as of November 19, 2014, between the
Borrower, as issuer, and U.S. Bank National Association, as trustee, as further
supplemented, amended or modified from time to time prior to the date hereof.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Business” means, collectively, the Acquired Company together with its
subsidiaries.

“Acquired Business Debt” means, collectively, (a) the Acquired Company Senior
Notes, (b) the Acquired Company Subordinated Notes, (c) the Acquired Company
Credit Agreement and (d) the Acquired Business Receivables Facility.

“Acquired Business Debt Refinancing” means the repayment, discharge, redemption
or repurchase of the Acquired Business Debt (other than the Surviving Acquired
Company Senior Notes to the extent (x) the Change of Control Consent has been
obtained or the Change of Control Offer has been consummated and (y) the
Investment Grade Rating Condition has been satisfied).



--------------------------------------------------------------------------------

“Acquired Business Receivables Facility” means the Third Amended and Restated
Loan Agreement, dated as of February 17, 2012, among Jarden Receivables, LLC, as
borrower, the Acquired Company, as initial servicer, SunTrust Robinson Humphrey,
Inc, as administrator, and the other lenders and issuing lenders party thereto,
as further supplemented, amended or modified from time to time prior to the date
hereof.

“Acquired Company” means Jarden Corporation, a Delaware corporation.

“Acquired Company 3.75% Senior Notes” has the meaning assigned to such term in
the definition of “Acquired Company Senior Notes”.

“Acquired Company 5.00% Senior Notes” has the meaning assigned to such term in
the definition of “Acquired Company Senior Notes”.

“Acquired Company Convertible Notes” means the following instruments of the
Acquired Company:

(a) 1.875% Senior Subordinated Convertible Notes due 2018 (issued pursuant to an
Indenture, dated as of September 18, 2012, among the Acquired Company, the
guarantors party thereto and Wells Fargo Bank, National Association, as
trustee);

(b) 1.50% Senior Subordinated Convertible Notes due 2019 (issued pursuant to an
Indenture, dated as of June 12, 2013, among the Acquired Company, the guarantors
party thereto and Wells Fargo Bank, National Association, as trustee); and

(c) 1.125% Senior Subordinated Convertible Notes due 2034 (issued pursuant to an
Indenture, dated as of March 17, 2014, among the Acquired Company, the
guarantors party thereto and Wells Fargo Bank, National Association, as
trustee),

in each case, as further supplemented, amended or modified (but not increased in
aggregate principal amount) from time to time.

“Acquired Company Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of December 19, 2014, among the Acquired Company, as the
U.S. borrower, Jarden Lux Holdings S.à r.l. and Charm Lux Finco S.à r.l., as the
Luxembourg borrowers, Barclays Bank PLC, as administrative agent and collateral
agent, and the lenders and letter of credit issuers party thereto, as further
supplemented, amended or modified from time to time prior to the date hereof

“Acquired Company Senior Notes” means the following debt instruments of the
Acquired Company:

(a) 3.75% Senior Notes due 2021 (issued pursuant to an Indenture, dated as of
July 14, 2014, among the Acquired Company, the guarantors party thereto, Wells
Fargo Bank, National Association, as trustee, and Société Générale Bank & Trust,
as paying agent, transfer agent, registrar and authenticating agent) (the
“Acquired Company 3.75% Senior Notes”).

(b) 5.00% Senior Notes due 2023 (issued pursuant to an Indenture, dated as of
October 30, 2015, among the Acquired Company, each of the guarantors party
thereto and Wells Fargo Bank, National Association, as trustee) (the “Acquired
Company 5.00% Senior Notes”); and

 

2



--------------------------------------------------------------------------------

(c) 6.125% Senior Notes due 2022 (issued pursuant to an Indenture, dated as of
April 30, 2009, among the Acquired Company, each of the guarantors party thereto
and Wells Fargo Bank, National Association, as trustee, as supplemented by a
Third Supplemental Indenture, dated as of November 9, 2010, among the Acquired
Company, the guarantors party thereto and Wells Fargo Bank, National
Association),

in each case, as further supplemented, amended or modified (but not increased in
aggregate principal amount) from time to time.

“Acquired Company Subordinated Notes” means the Acquired Company’s 7.50% Senior
Subordinated Notes due 2017 (issued pursuant to an Indenture, dated as of
February 13, 2007, between the Acquired Company and Wells Fargo Bank, National
Association, as successor trustee to The Bank of New York, as supplemented by a
First Supplemental Indenture, dated as of February 13, 2007, among the Acquired
Company, the guarantors party thereto and Wells Fargo Bank, National
Association, as successor trustee to The Bank of New York, and as further
supplemented, amended or modified from time to time prior to the date hereof)

“Acquisition” means the acquisition by the Borrower or its Wholly-Owned
Subsidiary, directly or indirectly, of all the issued and outstanding equity
interests of the Acquired Company pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
December 13, 2015, among the Acquired Company, the Borrower, NCPF Acquisition
Corp. I, a Delaware corporation, and NCPF Acquisition Corp. II, a Delaware
Corporation, as amended from time to time as permitted pursuant to Section
4.02(b).

“Acquisition Agreement Representations” means the representations made by the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the relevant LIBO Rate for such Interest
Period for such Borrowing denominated in Dollars multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent Fee Letter” means the JPMorgan Fee Letter, dated as of
January 26, 2016, between the Borrower and the Administrative Agent concerning
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s office, as
designated from time to time by the Administrative Agent in a notice to the
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for Dollar
deposits for a one month Interest Period on such day (or if such day is not a
Business Day, the next preceding Business Day) plus 1.00%; provided that, for
the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate at approximately 11:00 a.m. London time on such day (or the
next preceding Business Day, as applicable). Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Loans and unused Commitments of all of the Lenders represented by such
Lender’s Loans and unused Commitment; provided that in the case of Section 2.20
when a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the total Loans and unused Commitments of all of the Lenders
(disregarding any Defaulting Lender’s Loans and unused Commitment) represented
by such Lender’s Loans and unused Commitment. If the Commitments have terminated
or expired and there are no outstanding Loans, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, the applicable rate per annum set forth below under the caption “ABR
Spread” or “Eurodollar Spread”, as the case may be, based upon the ratings by
Moody’s, S&P and Fitch, respectively, applicable on such date to the Index Debt:

 

    

Index Debt Ratings

Moody’s/S&P/Fitch

   ABR
Spread   Eurodollar
Spread

Category 1

   Baa1/BBB+/BBB+ or better    0.125%   1.125%

Category 2

   Baa2/BBB/BBB    0.25%   1.25%

Category 3

   Baa3/BBB-/BBB-    0.50%   1.50%

Category 4

   Ba1/BB+/BB+    1.00%   2.00%

Category 5

   Ba2/BB/BB or lower    1.25%   2.25%

For purposes of the foregoing, (i) if at any time the Borrower has ratings for
the Index Debt from at least two of the Rating Agencies that fall within the
same Category, the Applicable Rate shall be based on such Category; provided
that (x) if at any time the Borrower has ratings for the Index Debt from two or
three of the Rating Agencies that fall within two different Categories that are
one Category apart, the relevant Category for purposes of determining the
Applicable Rate shall be the Category for the higher of the Moody’s rating (if
any) or the S&P rating (if any) and (y) if at any time the Borrower has ratings
for the Index Debt from two or three of the Rating Agencies that fall within
different Categories that are two or more Categories apart, the relevant
Category for purposes of determining the Applicable Rate shall be the Category
that is one level above the Category for the lower (or the lowest, as the case
may be) of such ratings; (ii) if at any time Moody’s and S&P shall not have in
effect a rating for the Index Debt (other than by reason

 

4



--------------------------------------------------------------------------------

of the circumstances referred to in the last sentence of this definition), the
relevant Category for purposes of determining the Applicable Rate shall be
Category 5; and (iii) if the ratings established or deemed to have been
established by any Rating Agency for the Index Debt shall be changed (other than
as a result of a change in the rating system of such Rating Agency), such change
shall be effective as of the date on which it is first announced by such Rating
Agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01 or otherwise. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if Moody’s or S&P shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Rating Agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating of such Rating Agency most recently in
effect prior to such change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“Arrangers” means, collectively, GS Bank, J.P. Morgan Securities LLC, Citigroup
Global Markets Inc. and RBC Capital Markets in their capacities as joint lead
arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Availability Termination Date.

“Availability Termination Date” means the first to occur of (i) the consummation
of the Acquisition, (ii) the date on which the Acquisition Agreement is validly
terminated by the Borrower or with the Borrower’s written consent in accordance
with its terms and (iii) the Outside Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy

 

5



--------------------------------------------------------------------------------

Event shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof or (ii) in the case of a solvent Lender,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Government Authority or instrumentality thereof under or
based on the law of the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, provided, further, in each case that such ownership interest
or appointment does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” means Loans of the same Type that are made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Bridge Commitment Letter” means the Commitment Letter, dated as of December 13,
2015, among the Borrower, GS Bank and Goldman Sachs Lending Partners LLC, as
amended, amended and restated, supplemented or modified (including pursuant to
any joinder thereto) from time to time.

“Bridge Facility” means the senior unsecured bridge term loan credit facility of
the Borrower in an aggregate principal amount of up to $9,000,000,000 on the
terms and conditions set forth in the Bridge Commitment Letter (or, to the
extent the Bridge Facility Documentation shall have become effective, the Bridge
Facility Documentation, as amended, amended and restated, supplemented or
modified from time to time).

“Bridge Facility Documentation” has the meaning assigned to such term in the
Bridge Commitment Letter.

“Business Day” means any day (a) that is not (i) a Saturday or a Sunday,
(ii) any other day on which commercial banks in New York City are authorized or
required by law to remain closed or (iii) any day on which interbank payments
cannot be effected through the Federal Reserve Bank of New York’s Fedwire System
and (b) if such day relates to a borrowing of, a payment or prepayment of
principal of or interest on, a continuation or conversion of or into, or the
Interest Period for, a Eurodollar Borrowing (or any notice with respect
thereto), that is also a day on which banks are open for general business in
London.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange

 

6



--------------------------------------------------------------------------------

Act and the rules of the SEC thereunder as in effect on the date hereof), of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; or (b) the acquisition of direct or indirect Control of the Borrower
by any Person or group. Notwithstanding the foregoing, any such acquisition
shall not constitute a change of control if (i) the Borrower becomes a direct or
indirect wholly-owned subsidiary of a holding company, (ii)(A) the direct or
indirect holders of the voting Equity Interests of such holding company
immediately following such transaction are substantially the same as the holders
of the Borrower’s voting Equity Interests immediately prior to such transaction
or (B) immediately following such transaction no Person or group (within the
meaning of the Securities Exchange Act and the rules of the SEC thereunder as in
effect on the date hereof) (other than a holding company satisfying the
requirements of this sentence) is the beneficial owner, directly or indirectly,
beneficially or of record of more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding voting Equity Interests of such
holding company and (iii) no Person or group other than such holding company
shall have acquired Control of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement or (with
respect to any Lender) such later date on which such Lender becomes a party to
this Agreement, of: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) the compliance by
any Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after such date; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control Consent” means a consent, waiver, amendment or modification
of the Surviving Acquired Company Senior Notes, or the consummation of an offer
to exchange the Surviving Acquired Company Senior Notes for new notes of the
Borrower and a related consent solicitation, in each case to waive any default
or change of control “put” provision thereunder that would otherwise be
triggered by the Acquisition.

“Change of Control Offer” means a change of control offer with respect to the
Surviving Acquired Company Senior Notes on terms that satisfy the requirement
for a “Change of Control Offer” (or equivalent term) as defined in the
applicable indentures governing the Surviving Acquired Company Senior Notes.

“Charges” has the meaning assigned to such term in Section 10.16.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 10.02); provided that in no
event shall the Closing Date occur prior to March 31, 2016.

“Code” means the Internal Revenue Code of 1986, as amended.

 

7



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan to the Borrower on the Closing Date pursuant to Section
2.01, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or other agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable. As of the Effective Date, the aggregate
amount of the Lenders’ Commitments is $1,500,000,000.

“Commitment Fee” has the meaning assigned to such term in Section 2.12(a).

“Commitment Fee Termination Date” means the earlier of (i) the Availability
Termination Date and (ii) the Closing Date.

“Company Material Adverse Effect” has the meaning assigned to such term in the
Acquisition Agreement as in effect on the date hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (e) non-cash extraordinary, unusual or
non-recurring charges or losses (including restructuring charges) and (f) other
cash restructuring charges not exceeding $200,000,000 in the aggregate incurred
at any time from and after the Effective Date, and minus, to the extent included
in determining such Consolidated Net Income for such period, the sum of
(a) interest income, (b) non-cash extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and (c) any other
non-cash income, all as determined on a consolidated basis. Notwithstanding the
foregoing, for purposes of calculating the Interest Coverage Ratio, the Elmer’s
Transaction Expenses and the Transaction Expenses shall not be added back in
calculating Consolidated EBITDA.

“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries accrued or
capitalized during such period (whether or not actually paid during such period)
(including all commissions, discounts and other fees and charges owed with
respect to standby letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), but excluding any
interest expense for such period relating to quarterly or monthly income
preferred securities, quarterly income capital securities or other similar
securities. Notwithstanding the foregoing, for purposes of calculating the
Interest Coverage Ratio, Consolidated Interest Expense shall not include the
Elmer’s Transaction Expenses or the Transaction Expenses.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Consolidated Interest Expense shall be calculated
as follows for the following periods: (a) for the period ending on the end of
the first full fiscal quarter beginning after the Closing Date, the product of
Consolidated Interest Expense during the fiscal quarter ending on such date
multiplied by four, (b) for the period ending on the end of the second full
fiscal quarter beginning after the Closing Date, the product of Consolidated
Interest Expense during such two fiscal quarter period ending on such date
multiplied by two, and (c) for the period ending on the end of the third full
fiscal quarter beginning after the Closing Date, the product of Consolidated
Interest Expense during such three fiscal quarter period ending on such date
multiplied by four thirds.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any security issued by the Borrower or any of its Subsidiaries or of any
agreement, instrument or other undertaking to which the Borrower or any of its
Subsidiaries is a party or by which any of them or their respective property is
bound (other than under the Loan Documents) or Requirement of Law applicable to
such Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Stock Disposition” has the meaning assigned to such term in Section
6.04.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means an interest rate equal to (i) the Alternate Base Rate plus
(ii) the Applicable Rate, if any, applicable to ABR Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurodollar Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.00% per annum.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such

 

9



--------------------------------------------------------------------------------

failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its funding obligations
hereunder, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it (and the Administrative
Agent shall promptly furnish a copy thereof to the Borrower), or (d) has become
the subject of a Bankruptcy Event or a Bail-In Event.

“Disposition” has the meaning assigned to such term in Section 6.04(a)(E).

“Disposition Period” means, for any Disposition, a period of twelve months
ending on the date of such Disposition.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Assignee” means any Person (other than any Ineligible Person) that
meets the requirements to be an assignee under Section 10.04(b)(i) (subject to
such consents, if any, as may be required thereunder).

“Elmer’s” means Elmer’s Products, Inc., a Delaware corporation.

“Elmer’s Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the outstanding Equity Interests of Elmer’s pursuant to
that certain Share Purchase Agreement, dated as of October 2, 2015, by and among
the Borrower, Elmer’s and Berwind Consumer Products LLC, a Delaware limited
liability company.

 

10



--------------------------------------------------------------------------------

“Elmer’s Transaction Expenses” means the transaction expenses related to the
Elmer’s Acquisition and the related transactions (including, without limitation,
structuring fees, upfront fees and professional fees in connection with the
associated bridge financing).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure by any Plan
to meet the minimum funding standard of Sections 412 and 430 of the Code or
Sections 302 and 303 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

11



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 8.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary; provided, however,
that (x) the Administrative Agent and the Borrower may agree that,
notwithstanding the foregoing, any such Foreign Subsidiary shall not be an
“Excluded Foreign Subsidiary” and (y) no such Foreign Subsidiary shall be an
“Excluded Foreign Subsidiary” if such Foreign Subsidiary has provided a
Guarantee with respect to any debt for borrowed money of the Borrower or any of
its Domestic Subsidiaries or the Acquired Company or any of its domestic
subsidiaries.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 2,
2011, among the Borrower, the financial institutions from time to time party
thereto, as lenders, and JPMCB, as administrative agent, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Existing Credit Agreement Amendment” means, collectively, (i) Amendment No. 4
to the Existing Credit Agreement, dated as of December 21, 2015, to conform the
financial covenants set forth therein to those set forth herein and (ii) an
amendment and restatement of the Existing Credit Agreement in order to, among
other things, increase the aggregate commitments thereunder to up to
$1,250,000,000 and extend the maturity thereof.

“Existing Notes” means, collectively, the following debt instruments of the
Borrower: (a) 2.050% Notes due 2017, issued pursuant to the 2012 Indenture;
(b) 2.150% Notes due 2018, issued pursuant to the 2014 Indenture; (c) 6.25%
Notes due 2018, issued pursuant to the 1995 Indenture; (d) 2.875% Notes due
2019, issued pursuant to the 2014 Indenture; (e) 4.70% Notes due 2020, issued
pursuant to the 1995 Indenture; (f) 4.000% Notes due 2022, issued pursuant to
the 2012 Indenture; (g) 4.000% Notes due 2024, issued pursuant to the 2014
Indenture; (h) 3.900% Notes due 2025, issued pursuant to the 2014 Indenture; and
(i) 6.11% Notes due 2028, issued pursuant to the 1995 Indenture.

 

12



--------------------------------------------------------------------------------

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version of such Sections that is substantially comparable to such
Sections, any regulations with respect thereto or official administrative
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect to the implementation of the foregoing, and any official interpretations
thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fitch” means Fitch Investors Services, Inc.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, or state or political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“GS Bank” means Goldman Sachs Bank USA.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of

 

13



--------------------------------------------------------------------------------

the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee of
any guarantor shall be deemed to be the lower of (i) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantor” means, subject to Section 10.17, each Person that has provided a
Guarantee in respect of the Guaranteed Obligations, in each case from the date
on which such Person has delivered to the Administrative Agent an executed
counterpart of this Agreement, a Guarantor Joinder Agreement or comparable
guaranty documentation reasonably satisfactory to the Administrative Agent, as
the case may be.

“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement among the
Borrower, each applicable Guarantor and the Administrative Agent substantially
in the Form of Exhibit C (and with such changes thereto as shall be necessary or
appropriate as reasonably agreed to by the Administrative Agent and the
Borrower).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” means, as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered; (c) all Indebtedness of others secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (d) all Indebtedness of others guaranteed by such Person; (e) all
Capital Lease Obligations; (f) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of bankers acceptances, surety or other
bonds and similar instruments (other than commercial, standby or performance
letters of credit); (g) unpaid reimbursement obligations of such Person (other
than contingent obligations) in respect of commercial, standby or performance
letters of credit; and (h) debt securities or obligations (including preferred
debt securities) issued in connection with Permitted Securitizations included as
indebtedness in accordance with GAAP on a consolidated balance sheet of such
Person.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Person” has the meaning assigned to such term in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period; provided that for purposes of calculating the
Interest Coverage Ratio, (x) the Elmer’s Transaction Expenses and the
Transaction Expenses shall not be added back in calculating Consolidated EBITDA
and (y) Consolidated Interest Expense shall not include the Elmer’s Transaction
Expenses or the Transaction Expenses.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available (for the

 

15



--------------------------------------------------------------------------------

applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available (for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment Grade Rating Condition” means that the Surviving Acquired Company
Senior Notes shall have an “Investment Grade Rating” as defined in the
applicable indentures governing the Surviving Acquired Company Senior Notes.

“IRS” means the United States Internal Revenue Service.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Lead Arranger” means GS Bank, in its capacity as joint lead arranger and joint
bookrunner.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
other agreement entered into hereunder pursuant to which such Person becomes a
Lender, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period, but is available for periods shorter than and in excess of the
applicable Interest Period with respect to the applicable currency (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate; provided
that if any LIBO Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Limited Conditionality Period” has the meaning assigned to such term in the
final paragraph of Article 8.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Guarantor Joinder Agreement, the
promissory notes (if any) issued pursuant to Section 2.10 and the Administrative
Agent Fee Letter.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents to which it is a party or (c) the
validity or enforceability of the rights of or benefits available to
Administrative Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$125,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the third anniversary of the Closing Date (or, if such day
is not a Business Day, the Maturity Date shall be the next preceding Business
Day).

“Maximum Rate” has the meaning assigned to such term in Section 10.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” means, at any time, the consolidated Equity Interests of the
Borrower and its Subsidiaries determined on a consolidated basis without
duplication in accordance with GAAP.

“Notes” means up to $9,600,000,000 in aggregate principal amount of senior
unsecured notes of the Borrower pursuant to a Notes Offering as contemplated by
the Bridge Commitment Letter.

“Notes Offering” means the issuance of the Notes pursuant to a registered public
offering or Rule 144A or other private placement.

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of any Loan Party to the Administrative Agent and/or the Lenders
arising under this Agreement and the other Loan Documents, in each case whether
fixed, contingent (including the obligations incurred as a guarantor), now
existing or hereafter arising, created, assumed, incurred or acquired, and
whether before or after the occurrence of any Event of Default under clause (h)
or (i)

 

17



--------------------------------------------------------------------------------

of Article 8 and including any obligation or liability in respect of any breach
of any representation or warranty and all post-petition interest and funding
losses, whether or not allowed as a claim in any proceeding arising in
connection with such an event.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Outside Date” means July 31, 2016 or such later date (in no event later than
October 29, 2016) to which the “Outside Date” (as defined in the Acquisition
Agreement) shall have been extended pursuant to Section 7.1(b) of the
Acquisition Agreement as in effect on the date hereof.

“Participant” has the meaning assigned to such term in Section 10.04.

“Participant Register” has the meaning assigned to such term in Section
10.04(c).

“Patriot Act” has the meaning assigned to such term in Section 10.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs, reclamation and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8; and

 

18



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which the Borrower or a Subsidiary sells its accounts
receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective; provided that if the Prime Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Pro Forma Basis” means:

(a) any Specified Transaction during the applicable reference period or, other
than for purposes of calculating the ratios set forth in Section 6.06 or Section
6.07, subsequent to the reference period and on or prior to the date of
determination, will be given pro forma effect as if it had occurred on the first
day of such reference period; and

(b) any Indebtedness incurred (including by assumption or guarantee) or repaid
(including by redemption, repayment, retirement or extinguishment) in connection
with a Specified Transaction during the applicable reference period or, other
than for purposes of calculating the ratios set forth in Section 6.06 or Section
6.07, subsequent to the reference period and on or prior to the date of
determination shall be given pro forma effect as if it had occurred on the first
day of such reference period (in the case of the Interest Coverage Ratio) or on
the last day of such reference period (in the case of the ratio of Total
Indebtedness to Total Capital).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

19



--------------------------------------------------------------------------------

“Rating Agency” means Moody’s, S&P or Fitch.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the Equity Interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by a Loan Party.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, members, directors, officers, employees,
agents, advisors and controlling persons (if any) of such Person and such
Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all outstanding Loans and
unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive vice president, or any Financial Officer of
such Person and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of the
applicable Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of any Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors and assigns.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled or 50% or more owned by any such Person or
group of such Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any member state thereof, or Her
Majesty’s Treasury of the United Kingdom.

 

20



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission or any
successor agency.

“Securities Exchange Act” means Securities Exchange Act of 1934, as amended.

“Significant Subsidiary” means, at any time, (a) any Subsidiary that is a
Borrower under the Existing Credit Agreement or (b) any other Subsidiary of the
Borrower if the revenues of such Subsidiary and its Subsidiaries for the four
consecutive fiscal quarters of such Subsidiary most recently ended (determined
on a consolidated basis without duplication in accordance with GAAP and whether
or not such Person was a Subsidiary of the Borrower during all or any part of
the fiscal period of the Borrower referred to below) exceed an amount equal to
5% of the total revenues of the Borrower and its Subsidiaries for the four
consecutive fiscal quarters of the Borrower most recently ended (determined on a
consolidated basis without duplication in accordance with GAAP and including
such Subsidiary and its Subsidiaries on a pro forma basis if such Subsidiary was
not a Subsidiary of the Borrower).

“Solvency Certificate” means a certificate in the form of Exhibit F or any other
form approved by the Administrative Agent.

“Solvent” means, with respect to any Person on any date, that, as of such date,
(a) the fair value and the present fair saleable value of any and all property
of such Person and its subsidiaries, on a consolidated basis, is greater than
the probable liability on existing debts of such Person and its subsidiaries, on
a consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of such
date, represents the amount that can reasonably be expected to become an actual
or matured liability); (b) such Person and its subsidiaries, on a consolidated
basis, are able to pay their debts (including, without limitation, contingent
and subordinated liabilities) as they become absolute and mature (it being
understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing as of such date, represents the amount that can reasonably be expected
to become an actual or matured liability); (c) such Person and its subsidiaries,
on a consolidated basis, are otherwise “solvent” within the meaning given that
term and similar terms under applicable laws relating to fraudulent transfers
and conveyances; (d) such Person and its subsidiaries, on a consolidated basis,
do not intend to, nor do they believe that they will, incur debts that would be
beyond their ability to pay as such debts mature; and (e) such Person and its
subsidiaries are not engaged in businesses or transactions, nor are they about
to engage in businesses or transactions, for which any property remaining would,
on a consolidated basis, constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which they are
engaged.

“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 3.01 (solely as it relates to valid existence),
3.02 (solely as it relates to (i) corporate power of the Borrower and the
Guarantors to enter into the Loan Documents, (ii) due execution and delivery of
the Loan Documents by the Borrower and the Guarantors and (iii) enforceability
as against the Borrower and the Guarantors of the Loan Documents), 3.03(b)
(solely as it relates to no contravention of the charter, by-laws or other
organizational documents of the Borrower and the Guarantors), 3.03(c) (solely as
it relates to the Existing Credit Agreement and any debt instrument governing
Indebtedness for borrowed money in an aggregate principal amount exceeding
$250,000,000), 3.07, 3.11, 3.15 (solely as it relates to the use of proceeds of
the Loans), 3.16 and 3.17.

 

21



--------------------------------------------------------------------------------

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary of the Borrower or
of any product line, business unit, line of business or division of the Borrower
or any of its Subsidiaries or (b) acquisition of all or substantially all the
assets of any Person, or of any product line, business unit, line of business or
division of any Person, or acquisition of the Equity Interests of any Person
that will become a Subsidiary of the Borrower after giving effect to such
acquisition.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “eurocurrency liabilities” in Regulation D of the
Federal Reserve Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, limited liability company or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time stock or other ownership interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by such Person and/or one or more of the
subsidiaries of such Person. “Wholly-Owned Subsidiary” means any such
corporation, partnership, limited liability company or other entity of which all
such shares or other ownership interests, other than directors’ qualifying
shares or shares held by nominees to satisfy any requirement as to minimum
number of shareholders, are so owned or Controlled.

“Subsidiary” means any subsidiary of the Borrower.

“Surviving Acquired Company Senior Notes” means the Acquired Company 3.75%
Senior Notes and the Acquired Company 5.00% Senior Notes.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

22



--------------------------------------------------------------------------------

“Total Capital” means the sum of (a) Net Worth plus (b) Total Indebtedness.

“Total Consolidated Assets” means, at any time, the total assets of the Borrower
and its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP and based upon the total of all assets of the Borrower and
its Subsidiaries at such time appearing on the most recent consolidated balance
sheet of the Borrower furnished to the Lenders pursuant to Section 3.04, Section
5.01(a) or 5.01(b), as the case may be.

“Total Indebtedness” means, as at any time, the total Indebtedness of the
Borrower and its Subsidiaries determined on a consolidated basis without
duplication.

“Transaction Expenses” means the transaction expenses related to the Acquisition
and the related transactions (including, without limitation, structuring fees,
upfront fees and professional fees in connection with the Bridge Facility).

“Transactions” means, collectively, (i) the consummation of the Acquisition,
(ii) the execution, delivery and performance by each Loan Party of this
Agreement and the other Loan Documents to which it is a party, and the borrowing
of Loans hereunder and the use of the proceeds thereof, (iii) the Notes
Offering, (iv) the entry (if any) into the Bridge Facility, (v) any solicitation
for, or offer in respect of, the Change of Control Consent, (vi) to the extent
that the Change of Control Consent shall not be obtained, any Change of Control
Offer, (vii) the Acquired Business Debt Refinancing, (viii) the Existing Credit
Agreement Amendment and (ix) the other transactions related to the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” shall have the meaning assigned to such term in the
definition of “subsidiary”.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be referred to by Type (e.g., a “Eurodollar Loan”). Borrowings also
may be referred to by Type (e.g., a “Eurodollar Borrowing”).

 

23



--------------------------------------------------------------------------------

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For the avoidance of
doubt, it is agreed that for all purposes under this Agreement, Capital Lease
Obligations shall be calculated in accordance with GAAP as of the Closing Date
unless otherwise agreed by the Borrower and the Required Lenders. Except as
expressly provided for in the definition of “Consolidated Interest Expense”, the
ratios specified in Section 6.06 and Section 6.07 and any determination of Total
Consolidated Assets shall be calculated on a Pro Forma Basis.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a single Loan to the Borrower in Dollars on the
Closing Date in an aggregate principal amount up to the amount of such Lender’s
Commitment. Loans may not be reborrowed once repaid or prepaid. The Commitment
of each Lender shall automatically expire on the earlier of (x) the Closing Date
and (y) the Availability Termination Date (in each case after giving effect to
any Loans made pursuant to this Section 2.01 on such date). Unless an earlier
maturity is provided for hereunder, all Loans shall mature and be due and
payable on the Maturity Date.

Section 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective

 

24



--------------------------------------------------------------------------------

Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and not joint and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 2.14, (i) each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans, as the Borrower may request
in accordance herewith.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 20
Eurodollar Borrowings outstanding.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing (which shall be a Business Day). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, the requested Borrowing shall be
made instead as an ABR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 

25



--------------------------------------------------------------------------------

Section 2.04. [Reserved].

Section 2.05. [Reserved].

Section 2.06. [Reserved].

Section 2.07. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make the Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by (x) 12:00 noon, New York City time, in the case of Eurodollar Loans or
(y) 1:00 p.m., New York City time, in the case of ABR Loans, in each case to the
Administrative Agent at the Administrative Agent’s Office most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or London, as applicable, or
otherwise in accordance with the Borrower’s instructions, in each case as set
forth in the applicable Borrowing Request.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.08. Interest Elections.

(a) Elections by the Borrower for Borrowings. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

26



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.

Section 2.09. Termination and Reduction of Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the earlier of (x) the Closing Date and (y) the Availability
Termination Date (in each case after giving effect to any Loans made pursuant to
Section 2.01 on such date).

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that each reduction of
the Commitments shall be in an amount that is an integral multiple of $5,000,000
and not less than $5,000,000.

 

27



--------------------------------------------------------------------------------

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to repay to the
Administrative Agent for the ratable account of each Lender (i) on each
Quarterly Date after the Closing Date but on or before the second anniversary of
the Closing Date, an installment of principal in an amount equal to 1.25% of the
aggregate principal amount of the Loans made on the Closing Date, (ii) on the
second Quarterly Date after the second anniversary of the Closing Date, an
installment of principal in an amount equal to 45.0% of the aggregate principal
amount of the Loans made on the Closing Date and (iii) on the Maturity Date, the
then unpaid principal amount of the Loans outstanding on such date.

(b) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the Commitments, the amount
of each Loan made hereunder and the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the applicable Lenders and each such Lender’s share thereof.

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns), in
substantially the form of Exhibit E (with such changes thereto as shall be
approved by the Administrative Agent). Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

28



--------------------------------------------------------------------------------

Section 2.11. Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing made by it in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment pursuant to this Section 2.11 (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the occurrence of a specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any notice of prepayment, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing as provided in Section 2.02. Each prepayment pursuant to
this Section 2.11 shall be applied ratably to the remaining scheduled
installments of principal in the order directed by the Borrower in the notice of
prepayment (and, absent such direction, in direct order of maturity).
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. The application of any prepayment pursuant to this Section 2.11
shall be made, first, to ABR Loans (if applicable) and, second, to Eurodollar
Loans.

Section 2.12. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the ratable benefit of the Lenders a commitment fee (the “Commitment Fee”),
which shall accrue at the rate per annum specified in the grid below on the
daily undrawn amount of the Commitments during the period from and including the
Effective Date to but excluding the Commitment Fee Termination Date:

 

    

Index Debt Ratings

Moody’s/S&P/Fitch

   Commitment Fee Rate

Category 1

   Baa1/BBB+/BBB+ or better    0.15%

Category 2

   Baa2/BBB/BBB    0.175%

Category 3

   Baa3/BBB-/BBB-    0.225%

Category 4

   Ba1/BB+/BB+    0.30%

Category 5

   Ba2/BB/BB or lower    0.375%

Accrued Commitment Fees shall be payable in arrears on each Quarterly Date and
on the Commitment Fee Termination Date. The Commitment Fee shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

29



--------------------------------------------------------------------------------

(b) Upfront Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender on the Closing Date a non-refundable upfront fee (the
“Upfront Fee”) in an aggregate amount equal to 0.15% of the principal amount of
the Loan made by such Lender on the Closing Date. The Upfront Fees shall be
earned and payable on the Closing Date.

(c) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and in immediately available funds, to the Administrative Agent for
distribution, in the case of Commitment Fees and Upfront Fees, to the applicable
Lenders. Fees paid, to the extent due and payable under any Loan Document, shall
not be refundable under any circumstances.

Section 2.13. Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at the applicable Default Rate.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days (except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

 

30



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

Section 2.15. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or,
in the case of clause (iii) above, any Loan) (or of maintaining its obligation
to make any such Loan) or to reduce the amount of any sum received or receivable
by such Lender or such other Recipient hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

31



--------------------------------------------------------------------------------

(c) Certificates from Lenders. A certificate of a Lender setting forth in
reasonable detail the basis for the claim and the computation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the LIBO Rate, as applicable,
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of the affected Eurodollar Loan of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth in reasonable detail the basis for the claim and the
computation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with

 

32



--------------------------------------------------------------------------------

applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. Each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate setting forth
in reasonable detail the basis for the claim and the computation of the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Loan Party to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower

 

33



--------------------------------------------------------------------------------

or the Administrative Agent as will enable the Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Loan Party is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS

 

34



--------------------------------------------------------------------------------

Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the applicable Loan Party or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the applicable Loan Party and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay

 

35



--------------------------------------------------------------------------------

to such indemnified party the amount paid over pursuant to this paragraph (g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments. Each Loan Party shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement or under any
other Loan Document (except to the extent otherwise provided therein) are
payable in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the

 

36



--------------------------------------------------------------------------------

aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or
10.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

37



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Administrative Agent shall have consented to such Eligible Assignee
to the extent consent would be required under the terms of Section 10.04(b) in
connection with an assignment to such Eligible Assignee (which consents shall
not be unreasonably withheld), (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a); and

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02), except that (i) the Commitment(s) of any Defaulting
Lender may not be increased or extended, or the maturity of any of its Loans may
not be extended, the rate of interest on any of its Loans may not be reduced and
the principal amount of any of its Loans may not be forgiven, in each case
without the consent of such Defaulting Lender and (ii) any amendment, waiver or
consent requiring the consent of all the Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

In the event that the Administrative Agent and the Borrower each agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender shall cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to a Lender will constitute a waiver or
release of any claim of any party hereunder arising from that such Lender’s
having been a Defaulting Lender.

 

38



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders, as of the Effective Date
(other than in the case of Section 3.04(a)(ii) and Section 3.17) and as of the
Closing Date (in the case of the representations and warranties made on the
Closing Date, immediately after giving effect to the Transactions occurring on
or before the Closing Date), that:

Section 3.01. Corporate Existence; Powers. Each of the Borrower and its
Significant Subsidiaries and each other Loan Party is duly organized, validly
existing and in good standing (to the extent such concept is recognized in such
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.

Section 3.02. Corporate Action; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and each other
Loan Document has been duly executed and delivered by each Loan Party party
hereto and constitutes a legal, valid and binding obligation of the respective
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The execution, delivery and
performance of the Loan Documents by the Borrower and the Guarantors (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien (other than a Lien otherwise permitted hereunder) on
any asset of the Borrower or any of its Subsidiaries.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) Financial Condition. As of (i) the Effective Date, the Borrower has
furnished to the Lenders U.S. GAAP audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of each of
(x) the Borrower and its Subsidiaries and (y) the Acquired Business, in each
case for the fiscal years ended 2012, 2013, 2014 and (ii) the Closing Date, the
Borrower has furnished to the Lenders (A) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of (x) the Borrower and its Subsidiaries and (y) the Acquired Business, in
each case for the three most recent fiscal years ended at least 60 days prior to
the Closing Date and (B) U.S. GAAP unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash

 

39



--------------------------------------------------------------------------------

flows of the Borrower and its Subsidiaries and the Acquired Business for each
subsequent fiscal quarter (other than the fourth fiscal quarter) ended after the
last fiscal year for which financial statements have been delivered under clause
(ii)(A) above and ended at least 40 days before the Closing Date. Such financial
statements present fairly the financial position and results of operations and
cash flows of the Borrower and its Subsidiaries or the Acquired Business, as the
case may be, as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii)(B) above.

(b) No Material Adverse Change. Since December 31, 2014, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Subsidiaries, taken as a whole.

Section 3.05. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the execution,
delivery or performance thereof by the Loan Parties.

(b) Environmental Matters. Except with respect to any matters that, individually
or in the aggregate, would not result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Borrower, has become subject to any Environmental Liability or (iii) has
received written notice of any claim with respect to any Environmental
Liability.

Section 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not result in a
Material Adverse Effect. No Default has occurred and is continuing.

Section 3.07. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would not reasonably be expected to
result in a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

Section 3.10. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information and the pro forma financial
statements delivered hereunder, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.11. Use of Credit. The proceeds of the Loans will be used only (x) to
pay a portion of the cash consideration for the Acquisition and (y) to pay all
or a portion of the Transaction Expenses. Neither the Borrower nor any of its
Subsidiaries is engaged, nor will it or any of them engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Federal Reserve Board, including Regulations T, U and X.

Section 3.12. Existing Agreements. Schedule 3.12 hereto is a complete and
correct list, as of the date hereof, of each credit agreement, loan agreement,
indenture, note purchase agreement, Guarantee or other arrangement (other than a
letter of credit) providing for or otherwise relating to any extension of credit
(or commitment for any extension of credit) to, or Guarantee by, the Borrower or
any of its Subsidiaries, the aggregate principal or face amount of which equals
or exceeds (or may equal or exceed) $50,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described (as of December 31, 2015) in said Schedule
3.12.

Section 3.13. Subsidiaries. As of the date hereof, each of the Borrower and its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote all of its Equity Interests in, each Subsidiary held by it and all of the
issued and outstanding Equity Interests of each such Subsidiary is validly
issued, fully paid and nonassessable. Schedule 3.13 hereto is a complete and
correct list, as of the date hereof, of all Significant Subsidiaries of the
Borrower.

Section 3.14. Guarantor Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority that have not
been obtained by the time any Subsidiary of the Borrower becomes a Guarantor are
necessary for the execution, delivery or performance by such Subsidiary of this
Agreement, any Guarantor Joinder Agreement or any other Loan Documents to which
it is party or for the validity or enforceability thereof.

Section 3.15. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. The Borrower, its Subsidiaries and their respective officers,
directors and employees and, to the knowledge of the Borrower, its and its
Subsidiaries’ respective agents, are in compliance with the Patriot Act,
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of

 

41



--------------------------------------------------------------------------------

their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Transaction contemplated by this Agreement
will violate the Patriot Act, Anti-Corruption Laws or applicable Sanctions.

Section 3.16. No Specified Default. No Event of Default set forth in paragraphs
(a), (b), (h) or (i) of Article 8 has occurred and is continuing.

Section 3.17. Solvency. As of the Closing Date and immediately after giving
effect to the Transactions occurring on or before the Closing Date, the Borrower
and its Subsidiaries, on a consolidated basis, are Solvent.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 10.02) of the following
conditions:

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto (including any Person required to become a
Guarantor on the Effective Date) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Corporate Documents. The Administrative Agent shall have received such
certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Loan Party (including any Person required to become
a Guarantor on the Effective Date) as the Administrative Agent may require
evidencing the authorization of this Agreement and the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents, copies
of the organizational documents of each of the Loan Parties certified by a
Responsible Officer of each such Loan Party as being true and complete, and
certificates as of a recent date of the good standing of each Loan Party under
the laws of its jurisdictions of organization, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer of the
Borrower, certifying that (i) the representations and warranties of the Loan
Parties in this Agreement made on the Effective Date are true and correct in all
material respects (except in the case of such representations and warranties
that are qualified by materiality, which shall be true and correct in all
respects) on and as of the Effective Date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
date) and (ii) the effectiveness of this Agreement constitutes the entry into
“Qualifying Term Loans” for purposes of the Bridge Facility.

(d) Payment of Fees, Etc. The Administrative Agent, the Lenders and the Lead
Arranger shall have received all fees and other amounts due and payable by the
Borrower in connection herewith on or prior to the Effective Date, including, to
the extent invoiced at least three Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

42



--------------------------------------------------------------------------------

(e) Patriot Act, Etc. To the extent requested by the Administrative Agent or any
Lender at least 10 Business Days prior to the Effective Date, the Administrative
Agent or such Lender, as the case may be, shall have received, no later than
three Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under the Patriot Act and other
applicable “know your customer” and anti-money laundering rules and regulations.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02. Closing Date. The obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 10.02) of the following conditions; provided that the Closing Date shall
in no event occur prior to March 31, 2016:

(a) The Effective Date shall have occurred.

(b) The Acquisition shall have been consummated on or prior to the Outside Date
and substantially concurrently with the making of the Loans hereunder in
accordance with the Acquisition Agreement giving effect to amendments,
modifications, supplements, consents, waivers or requests other than those
amendments, modifications, supplements, consents waivers or requests (including
the effects of such requests) by the Borrower that are materially adverse to the
interests of the Lenders without the Lead Arranger’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed).

(c) The Lead Arranger and the Administrative Agent shall have received (i) U.S.
GAAP audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of (x) the Borrower and its
Subsidiaries and (y) the Acquired Business, in each case for the three most
recent fiscal years ended at least 60 days prior to the Closing Date (it being
understood that the Lead Arranger and the Administrative Agent have received
such audited financial statements for the Borrower and the Acquired Business for
the fiscal years ended 2012, 2013 and 2014 and that, with respect to such
audited financial information for any subsequent fiscal year, such information
shall be deemed delivered through the filing by the Borrower or the Acquired
Business, as the case may be, of its annual report on Form 10-K with respect to
such fiscal year with the SEC), (ii) U.S. GAAP unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries and the Acquired Business for each subsequent
fiscal quarter (other than the fourth fiscal quarter) ended after the last
fiscal year for which financial statements have been delivered under clause (i)
above and ended at least 40 days before the Closing Date (it being agreed that,
with respect to such unaudited financial statements for any fiscal quarter, such
information shall be deemed delivered through the filing by the Borrower or the
Acquired Business, as the case may be, of its quarterly report on Form 10-Q with
respect to each such fiscal quarter with the SEC) and (iii) to the extent that
the Securities and Exchange Commission would require it in a registered offering
of the Notes on Form S-3 (or if the Borrower is no longer eligible to use Form
S-3, a registered offering of the Notes on Form S-1), customary pro forma
balance sheet and statements of income for the most recently completed four
fiscal quarter period ended at least 40 days before the Closing Date (or 60 days
before the Closing Date in the case of the fourth fiscal quarter), giving effect
to the Transactions as if such Transactions had occurred at the beginning of
such period; provided that in each case the financial statements required to be
delivered by this Section 4.02(c) shall meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such Act on Form S-3 (or if the Borrower is no longer eligible
to use Form S-3, a registered offering of the Notes on Form S-1).

 

43



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received the following:

(i) from each Person required to become a Guarantor on the Closing Date, either
(A) a counterpart of a Guarantor Joinder Agreement (or comparable guaranty
documentation reasonably satisfactory to the Administrative Agent) signed on
behalf of such Person or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of a
Guarantor Joinder Agreement) that such Person has signed a counterpart of a
Guarantor Joinder Agreement (or comparable guaranty documentation reasonably
satisfactory to the Administrative Agent);

(ii) to the extent not already delivered pursuant to Section 4.01, such
certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Loan Party (including any Person required to become
a Guarantor on the Closing Date) as the Administrative Agent may require
evidencing the authorization of this Agreement and the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents, copies
of the organizational documents of each of the Loan Parties certified by a
Responsible Officer of each such Loan Party as being true and complete, and
certificates as of a recent date of the good standing of each Loan Party under
the laws of its jurisdictions of organization, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;

(iii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, certifying that as of such date, each of the conditions
precedent to the Closing Date set forth in Sections 4.02(b), (g), (h) and (i)
has been, or substantially contemporaneously with the making of the Loans
hereunder shall be, satisfied;

(iv) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Closing Date) of (A) Jones Day, counsel for the Loan
Parties (including any Person required to become a Guarantor on the Closing
Date) and (B) the General Counsel of each such Loan Party, in each case in form
and substance satisfactory to the Administrative Agent (and such Loan Parties
hereby request such counsel to deliver such opinions);

(v) a written Borrowing Request in accordance with Section 2.03, signed by a
Responsible Officer of the Borrower; and

(vi) a Solvency Certificate, dated the Closing Date and signed by a Financial
Officer of the Borrower.

(e) The Administrative Agent shall have received, or, to the extent payable on
the Closing Date, shall receive substantially contemporaneously with the making
of the Loans hereunder, for the account of the Lead Arranger and the Lenders,
the Upfront Fee and all fees and invoiced expenses required to be paid on or
prior to the Closing Date pursuant to this Agreement, in each case to the extent
invoiced at least three business days prior to the Closing Date.

 

44



--------------------------------------------------------------------------------

(f) The Lenders shall have received, at least three Business Days prior to the
Closing Date, to the extent not already delivered pursuant to Section 4.01, all
documentation and other information required by United States regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act to the
extent such documentation and other information is reasonably requested in
writing to the Borrower at least ten business days prior to the Closing Date.

(g) The Acquired Business Debt shall have been (or substantially
contemporaneously with the making of the Loans hereunder, shall be) repaid,
discharged or redeemed, all commitments thereunder (if any) terminated, and all
security interests and guarantees in connection therewith shall have been
terminated and released through customary payoff and release letters; provided
that, so long as the Investment Grade Rating Condition is satisfied as of the
Closing Date, the foregoing conditions shall not apply to any series of
Surviving Acquired Company Senior Notes if (x) either the Change of Control
Consent or the Change of Control Offer shall have been commenced with respect to
such series of Surviving Acquired Company Senior Notes on or prior to the
Closing Date or (y) the Borrower shall have notified the Administrative Agent
that it intends to commence either the Change of Control Consent or the Change
of Control Offer with respect to such series of Surviving Acquired Company
Senior Notes within five days following the Closing Date; provided, further,
that the foregoing conditions shall not apply to the Acquired Business
Receivables Facility to the extent that, on or prior to the Closing Date
(immediately prior to giving effect to the Acquisition), the Borrower shall have
obtained all consents, waivers, amendments or modifications in respect of the
Acquired Business Receivables Facility, in each case that are necessary to waive
any default, acceleration or termination provision thereunder that would
otherwise be triggered by the Acquisition.

(h) As of the Closing Date, (i) except (A) as set forth in any Company Filed SEC
Document (as defined in the Acquisition Agreement) (excluding any disclosures in
any risk factors section that do not constitute statements of fact, disclosures
in any forward-looking statements disclaimer and other disclosures that are
generally cautionary, predictive or forward-looking in nature) or (B) disclosed
in the Company Disclosure Letter (as defined in the Acquisition Agreement),
there shall have been no fact, circumstance, effect, change, event or
development that, individually or in the aggregate, have had or would reasonably
be expected to have a Company Material Adverse Effect since December 31, 2014
and (ii) there shall not have occurred any events that, individually or in the
aggregate, have had or would reasonably be expected to have a Company Material
Adverse Effect since December 13, 2015.

(i) Each of (i) the Acquisition Agreement Representations shall be true and
correct, but only to the extent that the Borrower (or its Affiliates) has the
right to terminate its (or its Affiliates’) obligations under the Acquisition
Agreement or decline to consummate the Acquisition Agreement as a result of a
breach of such representations and warranties in the Acquisition Agreement, and
(ii) the Specified Representations shall be true and correct in all material
respects (except Specified Representations that are qualified by materiality,
which shall be true and correct in all respects), in each case on the Closing
Date (except to the extent that any such representations and warranties relates
to an earlier date or period, in which case such representations and warranties
shall have been true and correct (in all material respects as applicable) on and
as of such earlier date or period in all respects).

 

45



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(except with respect to subclause (iv) below) clause (b) above, a certificate of
a Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.06 and
6.07, (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) listing all Significant Subsidiaries as of the end of the relevant fiscal
year;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under
Sections 6.06 and 6.07 (which certificate may be limited to the extent required
by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
reports (including reports on Form 8-K), proxy statements and other non-routine
filings, reports or statements filed by the Borrower or any Subsidiary with the
SEC or any Governmental Authority succeeding to any or all of the functions of
the SEC, or distributed by the Borrower to its shareholders generally, or any
non-routine reports, statements or filings made with any national securities
exchange;

 

46



--------------------------------------------------------------------------------

(f) promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing, the Borrower’s obligations to deliver documents
or information required under any of clauses (a), (b) and (e) above shall be
deemed to be satisfied upon the relevant documents or information being publicly
available on the Borrower’s website or other publicly available electronic
medium (such as EDGAR) within the time period required by such clause and
thereafter being continuously so available.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an amount exceeding $75,000,000;

(c) to the knowledge of the Borrower, the occurrence of any ERISA Event that
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an amount exceeding $75,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, transaction, liquidation or dissolution permitted
under Section 6.04.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Significant Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

Section 5.05. Maintenance of Properties; Insurance. (a) The Borrower will, and
will cause each of its Significant Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Significant Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Significant Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior written notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only
(x) to pay a portion of the cash consideration for the Acquisition, (y) to fund
a portion of the Acquired Business Debt Refinancing and (z) to pay all or a
portion of the Transaction Expenses (and, for the avoidance of doubt, no
proceeds of the Loans will be used to fund any Change of Control Consent or any
Change of Control Offer consummated after the Closing Date (whether or not
commenced prior to the Closing Date)), each of which uses shall be in compliance
with all applicable law and regulatory requirements (including that no part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations T, U and X). Following the application of
the proceeds of each Loan, not more than 25% of the value of the assets either
of the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis will be Margin Stock.

Section 5.09. Accuracy of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

48



--------------------------------------------------------------------------------

Section 5.10. Guarantors. (a) On the Effective Date, the Borrower shall cause
each of its Subsidiaries (other than Excluded Foreign Subsidiaries) that is or
is required as of such date to be a borrower, issuer or guarantor in respect of
any of the Existing Credit Agreement, the Existing Notes, the Notes, the Bridge
Facility or any other senior Indebtedness for borrowed money of the Borrower to
become a Guarantor hereunder by delivering an executed counterpart of this
Agreement.

(b) On the Closing Date, to the extent not already effected pursuant to
paragraph (a) above, the Borrower shall cause (i) the Acquired Company and its
subsidiaries (other than Excluded Foreign Subsidiaries), in each case to the
extent that (x) any Surviving Acquired Company Senior Notes, any Acquired
Company Convertible Notes or any other Indebtedness for borrowed money of the
Acquired Company or its subsidiaries in a principal amount in excess of
$125,000,000 remain outstanding on such date (immediately after giving effect to
the Transactions occurring on or before the Closing Date) and (y) such Person is
a borrower, issuer or guarantor thereof and (ii) each Subsidiary of the Borrower
(including, immediately after giving effect to the Transactions occurring on or
before the Closing Date, the Acquired Company and its subsidiaries (but
excluding any Excluded Foreign Subsidiaries)) that is or is required as of such
date to be a borrower, issuer or guarantor in respect of any of the Existing
Credit Agreement, the Existing Notes, the Notes, the Bridge Facility or any
other senior Indebtedness for borrowed money of the Borrower, in each case to
become a Guarantor hereunder by delivering an executed counterpart of a
Guarantor Joinder Agreement or comparable guaranty documentation reasonably
satisfactory to the Administrative Agent.

(c) Subject to paragraphs (a) and (b) above, if, at any time following (i) the
Effective Date, any Subsidiary of the Borrower (other than an Excluded Foreign
Subsidiary) either becomes or becomes required to be a borrower, issuer or
guarantor in respect of any of the Existing Credit Agreement, the Existing
Notes, the Notes, the Bridge Facility or any other senior Indebtedness for
borrowed money of the Borrower or (ii) the Closing Date, any Subsidiary of the
Borrower (other than an Excluded Foreign Subsidiary) either provides or becomes
required to provide a Guarantee in respect of any Surviving Acquired Company
Senior Notes, any Acquired Company Convertible Notes (in each case to the extent
then outstanding) or any other Indebtedness for borrowed money of the Acquired
Company or its subsidiaries in a principal amount in excess of $125,000,000,
then in each case the Borrower shall cause such Person to become a Guarantor
hereunder by delivering an executed counterpart of a Guarantor Joinder Agreement
or comparable guaranty documentation reasonably satisfactory to the
Administrative Agent within ten (10) Business Days following such occurrence (or
such longer time period agreed to by the Administrative Agent in its reasonable
discretion) (it being understood that such Guarantor Joinder Agreement or
comparable guaranty documentation shall be accompanied by documentation with
respect thereto substantially consistent with the documentation delivered
pursuant to Section 4.01(b)). If requested by the Administrative Agent, the
Administrative Agent shall receive an opinion or opinions of counsel (which may
be from in-house counsel, provided that such opinion is in respect of New York
law) for the Borrower in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any such Guarantor Joinder Agreement or
comparable guaranty documentation delivered pursuant to this Section 5.10, dated
as of the date of such Guarantor Joinder Agreement or comparable guaranty
documentation.

Section 5.11. Change of Control Consent; Change of Control Offer. To the extent
that any series of Surviving Acquired Company Senior Notes has not been repaid,
discharged or redeemed on or prior to the Closing Date pursuant to Section
4.02(g), either the Change of Control Consent or the Change of Control Offer
shall have been commenced with respect to such series of Surviving Acquired
Company Senior Notes no later than five days following the Closing Date.

 

49



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and all Obligations have been
paid in full, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Letter of Credit Obligations. The Borrower will not, and will not
permit any of its Subsidiaries to, incur, assume or suffer to exist any
Indebtedness or other obligations in respect of standby and performance letters
of credit (other than those issued or deemed to be issued under the Existing
Credit Agreement) in an aggregate amount exceeding 5% of Total Consolidated
Assets at any time outstanding.

Section 6.02. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and, in the case of such any
Indebtedness exceeding $50,000,000, set forth in Schedule 6.02 (including any
Indebtedness incurred after the date hereof under any instrument or agreement in
effect on the date hereof and set forth in such schedule), including any
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of any Subsidiary owing to the Borrower or any other Subsidiary
(including Guarantees by any Subsidiary in respect of Indebtedness of the
Borrower or any other Subsidiary);

(d) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed 5% of Total Consolidated Assets at any time outstanding;

(e) Indebtedness (other than pursuant to the Acquired Business Receivables
Facility) of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(f) a Permitted Securitization (including, for the avoidance of doubt, the
Acquired Business Receivables Facility) in an aggregate amount outstanding not
to exceed, together with the aggregate amount outstanding under any Permitted
Securitizations permitted pursuant to clause (b) above, (x) $1,000,000,000 plus
(y) additional amounts to the extent permitted under clause (g) below;

 

50



--------------------------------------------------------------------------------

(g) other Indebtedness of Subsidiaries in an aggregate principal amount not to
exceed, together with any amounts incurred in reliance on clause (f)(y) above,
15% of Total Consolidated Assets at any time outstanding;

(h) Indebtedness under the Notes;

(i) Indebtedness under the Bridge Facility;

(j) Indebtedness under the Surviving Acquired Company Senior Notes; and

(k) Indebtedness under the Acquired Company Convertible Notes.

Section 6.03. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03(b); provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.02, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

(e) Liens arising in connection with any Permitted Securitization and any
amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Borrower or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;

(f) Liens securing obligations of (i) any Subsidiary to the Borrower, (ii) any
Loan Party to another Loan Party or (iii) without limiting the Liens permitted
under subclause (ii) of this clause (f), any Subsidiary to another Subsidiary so
long as the obligations secured by the Liens permitted by this subclause
(iii) do not at any time exceed $75,000,000 in the aggregate; and

 

51



--------------------------------------------------------------------------------

(g) other Liens securing Indebtedness in an aggregate principal amount not
exceeding 5% of Total Consolidated Assets at any one time outstanding.

Section 6.04. Fundamental Changes.

(a) Mergers, Consolidations, Sales of Assets, Etc. The Borrower will not, and
will not permit any Subsidiary or operating divisions to:

(i) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it;

(ii) sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of related transactions) all or substantially all of its assets, or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired);

(iii) sell, assign or otherwise dispose of any Equity Interests of any such
Subsidiary, or permit any such Subsidiary to issue any Equity Interests, to any
Person other than the Borrower or any of its Wholly-Owned Subsidiaries if, after
giving effect thereto, the Borrower does not own, directly or indirectly, a
majority of the Equity Interests of such Subsidiary (“Controlling Stock
Disposition”); or

(iv) liquidate or dissolve;

provided that, so long as both before and after giving effect thereto, no
Default shall have occurred and be continuing:

(A) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(B) any Person (other than the Borrower) may merge into any Subsidiary, and any
Subsidiary may merge into any other Person (other than the Borrower), in each
case in a transaction in which the surviving entity is a Subsidiary;

(C) any Subsidiary or operating divisions may sell, transfer, lease or otherwise
dispose of its assets to the Borrower, to another Subsidiary or operating
division of the Borrower or any Subsidiary (or to any Person that becomes, as
part of such transfer, a Subsidiary or an operating division of the Borrower or
any Subsidiary);

(D) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and

(E) the Borrower or any Subsidiary or operating division may sell, transfer,
lease or otherwise dispose of its assets (including the Controlling Stock

 

52



--------------------------------------------------------------------------------

Dispositions) and any Subsidiary may become a party to a merger or consolidation
(each such sale, transfer, lease, disposition, merger or consolidation under
this clause (E), a “Disposition”) so long as the aggregate book value of such
assets, together with the aggregate book value of all other Dispositions during
any Disposition Period, would not exceed an amount equal to 15% of the Total
Consolidated Assets determined on a Pro Forma Basis as of the last day of the
most recently completed fiscal year for which a consolidated balance sheet of
the Borrower has been furnished to the Lenders pursuant to Section 3.04(a) or
Section 5.01(a), as applicable.

(b) Certain Dispositions. Notwithstanding anything in clauses (A) through (E) of
Section 6.04(a) to the contrary, the Borrower will not, and will not permit any
of its Subsidiaries or operating divisions (whether now owned or existing or
hereafter acquired or designated) to, sell, lease, assign, transfer or otherwise
dispose of (whether in one transaction or in a series of related transactions)
any of its Property (whether now owned or hereafter acquired) if such sale,
assignment, lease or other disposition (whether in one transaction or in a
series of related transactions) shall have a Material Adverse Effect.

(c) Lines of Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
(i) businesses of the type conducted by the Borrower and its Subsidiaries or the
Acquired Business, in each case on the Effective Date, and any businesses which
are the same, similar, ancillary or reasonably related thereto, (ii) any other
business directly related to the design, manufacture, distribution and/or sale
of consumer, commercial or industrial products and/or services and (iii) any
other business so long as all such other businesses comprise in the aggregate
less than 5% of the Total Consolidated Assets at any time.

Section 6.05. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (b) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate.

Section 6.06. Total Indebtedness to Total Capital. The Borrower shall not permit
the ratio of Total Indebtedness to Total Capital (x) as of the last day of each
fiscal quarter ending during the period from and including the Closing Date to
but excluding the first anniversary of the Closing Date, to be greater than 0.65
to 1.00 or (y) as of the last day of any fiscal quarter ending on or after the
first anniversary of the Closing Date, to be greater than 0.60 to 1.00; provided
in each case that (i) in calculating Total Capital, goodwill impairment charges
taken pursuant to the FASB’s Accounting Standards Codification 350 (and any
predecessor thereof) shall be disregarded to the extent such charges do not
exceed (x) $750,000,000 in the aggregate in the case of such charges incurred on
or prior to January 1, 2015 and (y) $250,000,000 in the aggregate in the case of
such charges incurred since January 1, 2015, (ii) in calculating such ratio,
quarterly income preferred securities, quarterly income capital securities,
monthly income preferred securities or other similar securities will be treated
as part of “Total Capital” and not “Total Indebtedness” and (iii) in calculating
Total Capital, (a) the component of accumulated other comprehensive income
(loss) consisting of foreign currency translation income (loss), (b) the
cumulative foreign exchange gains or losses incurred since January 1, 2015,
arising due to the appreciation or depreciation of non-Dollar currencies versus
Dollars in regards to foreign

 

53



--------------------------------------------------------------------------------

entities in highly inflationary economies pursuant to the FASB’s Accounting
Standards Codification 830 and (c) the cumulative gains or losses incurred since
January 1, 2015, resulting from the deconsolidation of a foreign entity pursuant
to the FASB’s Accounting Standards Codification 810, shall be disregarded to the
extent such amounts, in the aggregate (after netting income and gains against
losses, and whether representing net aggregate income, gain or loss), do not
exceed $1,000,000,000.

Section 6.07. Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio as at the last day of any fiscal quarter, commencing
with the last day of the first fiscal quarter ending after the Closing Date, to
be less than 4.00 to 1.00.

Section 6.08. Changes in Fiscal Periods. The Borrower will not permit the last
day of its fiscal year to end on a day other than December 31 or change the
Borrower’s method of determining its fiscal quarters.

Section 6.09. Use of Proceeds. The Borrower will not request any Borrowing, and
the Borrower shall not use, and shall require that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing, (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE 7

GUARANTEE

Section 7.01. Guarantee. Each Guarantor hereby guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) of the Obligations of the Borrower strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). Each Guarantor hereby further agrees that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration, by optional prepayment or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

Section 7.02. Obligations Unconditional. The obligations of each Guarantor under
Section 7.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law of any jurisdiction or any other event affecting any
term of any Guaranteed Obligation or any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Article that the obligations of each
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or

 

54



--------------------------------------------------------------------------------

impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to such Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or any other agreement or instrument referred to herein
shall be done or omitted; or

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations.

Section 7.03. Reinstatement. The obligations of each Guarantor under this
Article 7 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender and on demand for all reasonable costs
and expenses (including, without limitation, fees of counsel) incurred by the
Administrative Agent and such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

Section 7.04. Subrogation. Each Guarantor hereby agrees that, until the payment
and satisfaction in full of all Guaranteed Obligations, the expiration and
termination of the Commitments of the Lenders under this Agreement and payment
and satisfaction in full of all Obligations, it shall not exercise any right or
remedy arising by reason of any performance by it of the Guarantee in Section
7.01, whether by subrogation or otherwise, against the Borrower or any other
guarantor of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations

Section 7.05. Remedies. Each Guarantor agrees that, as between such Guarantor on
the one hand and the Lenders and the Administrative Agent on the other hand, the
obligations of the Borrower under this Agreement may be declared to be forthwith
due and payable as provided in Article 8 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article 8) for
purposes of Section 7.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by such Guarantor for purposes
of Section 7.01.

 

55



--------------------------------------------------------------------------------

Section 7.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the Guarantee in Section 7.01 constitutes an instrument for
the payment of money, and consents and agrees that the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion/action under
New York CPLR Section 3213.

Section 7.07. Continuing Guarantee. The Guarantee in this Article 7 is a
continuing guarantee and shall apply to all Guaranteed Obligations whenever
arising.

Section 7.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable Debtor Relief Law, if the obligations
of any Guarantor under Section 7.01 would otherwise be held or determined to be
void, voidable, invalid or unenforceable, or subordinated to the claims of any
other creditors, on account of the amount of its liability under Section 7.01,
then, notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any other Loan
Party or any other person, be automatically limited and reduced to the highest
amount that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

ARTICLE 8

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Loan Parties herein or in any other Loan Document, any amendment or modification
hereof or thereof or waiver hereunder or thereunder or, to the extent in
writing, in connection herewith or therewith, or in any report, certificate,
financial statement or other document furnished pursuant hereto or to any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been false or misleading when made
or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.02(b), 5.02(c), 5.03 (solely with
respect to any Loan Party’s existence) or 5.08 or in Article 6;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in

 

56



--------------------------------------------------------------------------------

clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (beyond any
applicable grace period expressly set forth in the governing documents);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that, after giving effect to any
applicable grace or cure period, enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) any Change of Control Offer in
connection with the Acquisition that is conducted in accordance with the terms
of the applicable indentures governing the Surviving Acquired Company Senior
Notes;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $125,000,000 (excluding amounts covered by insurance to the extent the
relevant independent third-party insurer has not denied coverage therefor) shall
be rendered against the Borrower, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Subsidiary to enforce any such judgment;

 

57



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) except as permitted pursuant to Section 10.17, the guarantee of any
Guarantor under Article 7 shall for whatever reason be terminated or cease to be
in full force and effect, or the validity or enforceability thereof shall be
contested by the Borrower;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, and (ii) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under this Agreement and the
other Loan Documents and/or applicable law, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

Notwithstanding the foregoing or anything else herein to the contrary, during
the period from and including the Effective Date to and including the Closing
Date (the “Limited Conditionality Period”), and notwithstanding (i) that any
representation made on the Effective Date or the Closing Date (excluding, for
the avoidance of doubt, the Specified Representations and/or Acquisition
Agreement Representations) was incorrect, (ii) any failure by the Borrower to
comply with any provision of Article 5 or 6, (iii) the existence of any Event of
Default, (iv) any provision to the contrary herein or in any Loan Document or
otherwise or (v) that any condition to the occurrence of the Effective Date set
forth in Section 4.01 may subsequently be determined not to have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to (1) cancel
any of its Commitments, (2) rescind, terminate or cancel the Loan Documents or
exercise any right or remedy or make or enforce any claim under the Loan
Documents or otherwise it may have to the extent to do so would prevent, limit
or delay the making of its portion of the Loans, (3) refuse to participate in
making its Loan (provided that the applicable conditions precedent to the making
of each Loan set forth in Section 4.02 have been satisfied) or (4) exercise any
right of set-off or counterclaim in respect of its Loan to the extent to do so
would prevent, limit or delay the making of its Loan. For the avoidance of
doubt, (A) the rights and remedies of the Lenders and the Administrative Agent
shall not be limited in the event that any applicable condition precedent set
forth in Section 4.02 is not satisfied on the Closing Date; and (B) immediately
after the expiration of the Limited Conditionality Period, all of the rights,
remedies and entitlements of the Administrative Agent and the Lenders shall be
available notwithstanding that such rights were not available prior to such time
as a result of the foregoing.

 

58



--------------------------------------------------------------------------------

ARTICLE 9

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

59



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed), to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Notwithstanding anything herein to the contrary the Arrangers and the
Syndication Agents and the Documentation Agents named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in their capacity, if any, as Lenders.

 

60



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower or any Guarantor, to Newell Rubbermaid Inc., 3 Glenlake
Parkway, Atlanta, Georgia 30328, Attention: General Counsel (Telephone No.
(770) 418-7710; Telecopy No. (770) 407-3981);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Rd, 3rd Floor, Newark, DE 19713-2107, Attention of JPM Loan & Agency
Services Group (Telephone No. (302) 634-8822; Facsimile No. (302) 634-4733);
Email: 12012443577@tls.ldsprod.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York 10179, Attention of Gene R. Riego de Dios
(Telephone No. (212) 270-2348 Facsimile No. (212) -270-5100); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 10.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be

 

61



--------------------------------------------------------------------------------

effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Except as otherwise provided in this Agreement, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Loan
Parties and the Required Lenders or by the Loan Parties and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby;

(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
affected thereby;

(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(vi) except as permitted pursuant to Section 10.17, release all or substantially
all of the value of the Guarantees made by the Guarantors in respect of the
Guaranteed Obligations without the written consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent (and in no event shall any such
agreement amend, modify or waive any provision of Section 2.20 without the prior
written consent of the Administrative Agent).

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

62



--------------------------------------------------------------------------------

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay(i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arranger and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and the Lead Arranger, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
Transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Arranger and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
syndication, execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its Affiliates or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence, bad
faith or willful misconduct of such Indemnitee, (ii) any material breach of the
obligations of such Indemnitee under this Agreement or (iii) any dispute among
Indemnitees that does not involve an act or omission by the Borrower (other than
claims against the Administrative Agent or the Arrangers in their capacity as
such). This paragraph (b) shall not apply with respect to Taxes other than any
Taxes that represent claims, losses or damages arising from any non-Tax claim.

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Loan Parties shall not, and the Borrower will not permit any of its
Subsidiaries to, assert,

 

63



--------------------------------------------------------------------------------

and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 10.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Person) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided, further, that (1) from the Effective Date to, but excluding
the Closing Date, no consent of the Borrower shall be required for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default set forth in paragraphs (a), (b), (h) or (i) of Article 8 has occurred
and is continuing, any other assignee and (2) from and after the Closing Date,
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any Commitments or Loans to
a Lender with a Commitment immediately prior to such assignment or an Affiliate
of a Lender.

 

64



--------------------------------------------------------------------------------

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and, the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which fee may be waived by the Administrative
Agent in its sole discretion; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.04(b), the following terms shall have the
following respective meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Person” means (a) a natural person; (b) the Borrower or any of its
Affiliates; (c) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (c); or (d) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that such company, investment vehicle or trust
shall not constitute an Ineligible Person if it (i) has not been established for
the primary purpose of acquiring any Loans or Commitments, (ii) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans and (iii) has assets greater than $25,000,000 and a significant part of
its activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (iv) of this Section, from and after the effective date

 

65



--------------------------------------------------------------------------------

specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own interests only), at any reasonable time and from time to time
upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 10.03(c) the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Participations. Any Lender may, without the consent of the Borrower, any
other Loan Party or the Administrative Agent, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Person, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to

 

66



--------------------------------------------------------------------------------

enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitment, Loan or
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and so

 

67



--------------------------------------------------------------------------------

long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article 9 shall survive and remain in
full force and effect regardless of the consummation of the Transactions
contemplated hereby, the payment of the Obligations, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement and the other Loan Documents held by such Lender,
irrespective of whether or not such Lender shall have made any demand hereunder
or thereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to principles of
conflict of laws; provided that (i) the interpretation of the definition of
“Company Material Adverse Effect” and whether there shall have occurred a
Company Material Adverse Effect, (ii) whether the Acquisition has been
consummated as contemplated by the Acquisition Agreement and (iii) whether the
representations and warranties made by the Acquired Company in the Acquisition
Agreement are accurate and whether as a result of any inaccuracy thereof the
Borrower (or its affiliates) has the right to terminate its (or their)
obligations under the Acquisition Agreement or not to consummate the
Acquisition, shall in each case be determined in accordance with the laws of the
State of Delaware without regard to principles of conflicts of laws that would
result in the application of the laws of another jurisdiction.

 

68



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each Loan Party hereby agrees for itself and its
Affiliates that any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, will be heard and
determined exclusively in any Federal court of the United States of America
sitting in the Borough of Manhattan or, if that court does not have subject
matter jurisdiction, in any state court located in the City and County of New
York, and each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of, and to venue in, such
court and any appellate court thereof. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Loan Party or its properties
in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

(e) Waiver of Immunity. To the extent that the Borrower may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, to claim
for itself or its properties or revenues any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, execution of a judgment or from any other legal process or remedy
relating to its obligations under this Agreement or any other Loan Document, and
to the extent that in any such jurisdiction there may be attributed such an
immunity (whether or not claimed), the Borrower hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

69



--------------------------------------------------------------------------------

Section 10.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its Subsidiaries and their obligations, (vii) with the consent
of the Borrower, (viii) on a confidential basis, (x) to any rating agency when
required by it or (y) the CUSIP Service Bureau or any similar entity in
connection with the issuance or monitoring of CUSIP numbers with respect to the
Loans, (ix) to the extent such Information (x) becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, (x) to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
the Facility, (xi) to the extent that such information was already in the
Administrative Agent’s or such Lender’s possession or is independently developed
by the Administrative Agent or such Lender or (xii) for purposes of establishing
a “due diligence” defense. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

70



--------------------------------------------------------------------------------

Section 10.13. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (a) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Lenders and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agents, the Lenders and the
Arrangers, on the other hand, (b) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate, (c) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the Transactions contemplated hereby
and by the other Loan Documents, (d) the Administrative Agent, the Lenders and
the Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person, (e) none of the Administrative Agent, the
Lenders and the Arrangers has any obligation to the Borrower or any of its
Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents and
(f) the Administrative Agent, the Lenders and the Arrangers and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Administrative Agent, the
Lenders and the Arrangers has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Lenders and the Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any Transaction contemplated hereby.

Section 10.14. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect.

Section 10.15. USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107 56 (signed into law October 26, 2001)) (the “Patriot Act”), such Lender may
be required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

 

71



--------------------------------------------------------------------------------

Section 10.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.17. Release of Guarantors. If at any time (a) in compliance with the
terms and provisions of this Agreement, all or substantially all of the equity
interests of any Guarantor are sold, transferred or otherwise disposed of in a
transaction permitted hereunder to a Person other than the Borrower or its
Subsidiaries (so that such Guarantor is no longer a “Subsidiary” at such time),
(b) a Guarantor becomes an Excluded Foreign Subsidiary or (c) a Guarantor ceases
to be (or substantially simultaneously with its release as a Guarantor hereunder
will cease to be) a borrower, issuer or guarantor in respect of any of the
Existing Credit Agreement, the Existing Notes, the Notes, the Bridge Facility,
any other senior Indebtedness for borrowed money of the Borrower, the Surviving
Acquired Company Senior Notes, the Acquired Company Convertible Notes or any
other Indebtedness for borrowed money of the Acquired Company and its
subsidiaries in a principal amount in excess of $125,000,000 (so that such
Guarantor is a borrower, issuer or guarantor of none of the foregoing
Indebtedness at such time), then in each case such Guarantor may, and in the
discretion of the Borrower upon notice in writing to the Administrative Agent
specifying the reason for such release shall, be released from its Guarantee in
respect of the Guaranteed Obligations and all of its obligations under this
Agreement and the other Loan Documents to which it is a party, and thereafter
such Person shall no longer constitute a Guarantor under the Loan Documents. At
the request of the Borrower, the Administrative Agent shall, at the Borrower’s
expense, execute such documents as are necessary to acknowledge any such release
in accordance with this Section 10.17, so long as the Borrower shall have
provided to the Administrative Agent a certificate, signed by a Responsible
Officer of the Borrower, certifying as to satisfaction of the requirements set
forth above and the release of such Guarantor’s Guarantee of the Guaranteed
Obligations in compliance with this Agreement.

Section 10.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

72



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWELL RUBBERMAID INC.,

as the Borrower

By:  

/s/ John B. Ellis

Name:   John B. Ellis Title:   Vice President and Treasurer

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Gene R. Riego De Dios

Name:   Gene R. Riego De Dios Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Lisa Huang

Name:   Lisa Huang Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Julia Ivanova

Name:   Julia Ivanova Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a Lender

By:  

/s/ Kyle Lewis

Name:   Kyle Lewis Title:   AVP

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Bill O’Daly

Name:   Bill O’Daly Title:   Authorized Signatory

 

By:  

/s/ Kelly Heimrich

Name:   Kelly Heimrich Title:   Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as a Lender

By:  

/s/ Ravneet Mumick

Name:   Ravneet Mumick Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

By:  

/s/ Andrew Payne

Name:   Andrew Payne Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a Lender

By:  

/s/ Brandon K. Fiddler

Name:   Brandon K. Fiddler Title:   Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ING Bank N.V., Dublin Branch

as a Lender

By:  

/s/ Shaun Hawley

Name:   Shaun Hawley Title:   Vice President By:  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:  

/s/ Kimberly A. Crotty

Name:   Kimberly A. Crotty Title:   VP

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

US Bank National Association,

as a Lender

By:  

/s/ Steven L. Sawyer

Name:   Steven L. Sawyer Title:   Senior Vice President

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Name of Lender

   Commitment  

Goldman Sachs Bank USA

   $ 160,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 160,000,000.00   

Citibank, N.A.

   $ 160,000,000.00   

Royal Bank of Canada

   $ 160,000,000.00   

Bank of America, N.A.

   $ 135,000,000.00   

Credit Suisse AG

   $ 135,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 135,000,000.00   

Wells Fargo Bank, National Association

   $ 135,000,000.00   

PNC Bank, National Association

   $ 135,000,000.00   

ING Bank N.V.

   $ 85,000,000.00   

The Northern Trust Company

   $ 50,000,000.00   

U.S. Bank National Association

   $ 50,000,000.00   

TOTAL

   $ 1,500,000,000.00   

 

Schedule 2.01 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.12

Existing Agreements1

 

1. Indenture dated as of November 1, 1995, between the Company and The Bank of
New York Trust Company, N.A. (as successor to JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank (National Association)), as Trustee.
($632,814,000 issued and outstanding notes).

 

2. Indenture dated as of June 14, 2012, between the Company and The Bank of New
York Mellon, as Trustee. ($600,000,000 issued and outstanding notes).

 

3. Indenture dated as of November 19, 2014, between the Company and U.S, Bank
National Association, as Trustee. ($1,450,000,000 issued and outstanding notes).

 

4. Term Loan Credit Agreement, dated as of January 26, 2016, by and among, the
Company, JPMorgan Chase Bank, N.A., as administrative agent, and each lender a
signatory thereto, as amended. ($0 issued and outstanding notes as of the date
hereof).

 

5. Amended and Restated Credit Agreement, dated as of January 26, 2016, by and
among, the Company, JPMorgan Chase Bank, N.A., as administrative agent, and each
lender a signatory thereto, as amended. ($0 issued and outstanding notes as of
the date hereof).

 

6. $400 Million Accounts Receivables Facility dated September 6, 2013, including
(i) the Receivables Sale Agreement dated as of September 15, 2009 among the
Originators party thereto and EXPO INC., as amended and/or supplemented from
time to time, (ii) the Amended and Restated Loan and Servicing Agreement dated
as of September 6, 2013 among EXPO INC., Newell Rubbermaid Inc., the Conduit
Lenders, the Committed Lenders, the Managing Agents, PNC Bank, National
Association, as Administrative Agent, and PNC Capital Markets LLC, Structuring
Agent, as amended and/or supplemented from time to time, and (iii) the
Performance Guaranty dated September 15, 2009, executed by Newell Rubbermaid
Inc. in favor of PNC Bank, National Association, as Administrative Agent.
($350,000,000 drawn).

 

7. Guaranty in Favor of Citigroup Inc., dated August 5, 2011 with respect to the
facilities of Guarantor’s subsidiaries set forth on Annex A to this
Section 3.12.

 

8. The Company has entered into the following guarantees for the purpose of
guaranteeing payment obligations of the Company’s subsidiaries with respect to
foreign exchange transactions: Bank of America N.A., dated July 11, 2005;

 

1 

All balances as of December 31, 2015, except items 4 and 5, which include
balances as of the date hereof.

 

Schedule 3.12 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

  Barclays Bank PLC, dated February 27, 2003; Credit Suisse International, dated
May 13, 2015; JPMorgan Chase Bank, N.A., dated as of May 13, 2015; J. Aron &
Company, dated as of September 23, 2013. The amount of obligations subject to
the above guarantees varies and depends upon the foreign exchange transactions
outstanding at any given time.

 

9. Deed of Guarantee dated February 26, 2007, between the Company and the
trustees of certain Company related United Kingdom pension schemes whereby the
Company guarantees the obligations of certain of its United Kingdom
subsidiaries’ pension funding commitments as set forth in an agreed upon
schedule of contributions. The current schedule of contributions provides for
contributions of approximately £500,000 per month. A new schedule of
contributions will be entered into in 2016 and early 2017 based upon updated
valuations.

 

10. Guarantee dated March 27, 2012, between the Company and Newell Trustees
Limited as trustee of the Combined Newell and Record Section of the Newell
Rubbermaid UK Pension scheme whereby the Company guarantees the obligations of
Parker Pen Company, Newell Limited and Irwin Industrial Tool Company Limited to
make payments to the scheme up to a maximum amount equal to the lowest
non-negative amount which, when added to the assets of the scheme, would result
in the scheme being at least 105% funded.

 

11. Bridge Facility set forth in the Bridge Commitment Letter dated as of
December 13, 2015, among the Company, GS Bank and Goldman Sachs Lending Partners
LLC, as amended, amended and restated, supplemented or modified (including
pursuant to any joinder thereto) from time to time referencing the senior
unsecured bridge term loan credit facility in an aggregate principal amount of
up to $9,000,000,000.

 

12. Cross Currency Interest Rate Swap Transaction dated as of April 16, 2015,
between JPMorgan Chase Bank, N.A. and Newell Rubbermaid Caymans Holding Company.

 

13. Cross Currency Interest Rate Swap Transaction dated as of April 15, 2015,
between Credit Suisse International and Newell (1995).

 

14. Swap Transaction dated December 16, 2015, between J. Aron & Company and the
Company.

 

15. Swap Transaction dated December 16, 2015, between Wells Fargo Bank, N.A. and
the Company.

 

16. Swap Transaction dated December 16, 2015, between Royal Bank of Canada and
the Company.

 

17. Swap Transaction dated December 16, 2015, between Credit Suisse
International and the Company.

 

Schedule 3.12 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

18. Forward Treasury Lock Agreement dated January 5, 2016, between JPMorgan
Chase Bank, N.A. and the Company for $75,000,000.

 

19. Forward Treasury Lock Agreement dated January 5, 2016, between JPMorgan
Chase Bank, N.A. and the Company for $150,000,000.

 

20. Swap Transaction dated January 13, 2016, between Credit Suisse International
and the Company.

 

21. Swap Transaction dated January 5, 2016, between Royal Bank of Canada and the
Company.

 

22. Swap Transaction dated January 5, 2016, between Wells Fargo Bank, N.A. and
the Company.

 

23. Forward Treasury Lock Agreement dated January 5, 2016, between J. Aron &
Company and the Company.

 

24. Interest Rate Swap Transaction dated December 22, 2014, between JPMorgan
Chase Bank, N.A. and the Company.

 

25. Amended and Restated Interest Rate Swap Transaction dated November 14, 2012,
between Credit Suisse International and the Company.

 

26. Amended and Restated Interest Rate Swap Transaction dated November 14, 2012,
between Wells Fargo Bank, N.A. and the Company.

 

Schedule 3.12 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

See attached

 

Schedule 3.12 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.13

Significant Subsidiaries

 

Name

  

State or Jurisdiction of Organization

Berol Corporation    Delaware Sanford, L.P.    Illinois Irwin Industrial Tool
Company    Delaware Newell Investments Inc.    Delaware NWL European Finance
SARL    Luxembourg NWL Luxembourg Holdings SARL    Luxembourg Newell Europe SARL
   Switzerland Newell Operating Company    Delaware Rubbermaid Incorporated   
Ohio Graco Children’s Products Inc.    Delaware Rubbermaid Commercial Products
LLC    Delaware

 

Schedule 3.13 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.02

Existing Indebtedness

 

Lender or Trustee

  

Type of Arrangement

   Outstanding
Amount
As of
1/26/2016  

Newell Rubbermaid Inc.

     

Bank of America Merrill Lynch (Issuing and Paying Agent)

  

Commercial Paper

   $ 55,000,000   

The Bank of New York Mellon (Trustee)

  

Medium Term Notes

   $ 350,000,000   

The Bank of New York Mellon (Trustee)

  

Medium Term Notes

   $ 250,000,000   

The Bank of New York Mellon (Trustee)

  

Medium Term Notes

   $ 381,314,000   

The Bank of New York Mellon (Trustee)

  

Medium Term Notes

   $ 250,000,000   

US Bank, N.A. (Trustee)

  

Medium Term Notes

   $ 300,000,000   

US Bank, N.A. (Trustee)

  

Medium Term Notes

   $ 350,000,000   

US Bank, N.A. (Trustee)

US Bank, N.A. (Trustee)

  

Medium Term Notes

Medium Term Notes

   $


$

500,000,000


300,000,000

  


  

EXPO Inc.

     

PNC Bank, N.A.

  

A/R Securitization

   $ 131,250,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  

A/R Securitization

   $ 109,375,000   

Royal Bank of Canada

  

A/R Securitization

   $ 109,375,000   

 

Schedule 6.02 to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.03(b)

Existing Liens

 

Counterparty

   Security    Amount of
Security
As of
1/26/2016  

Newell Insurance DAC

     

Barclays Bank PLC

   Cash    $ 150,000   

Barclays Bank PLC

   Cash    $ 1,500,000   

Newell Australia Pty Limited

     

National Australia Bank

   Cash    $ 58,710   

Newell Europe Sarl

     

UBS

   Cash    $ 57,281   

Reynolds Pens India Private Ltd.

     

Kotak Mahindra Bank

   Cash    $ 1,133   

NWL Belgium Production BVBA

     

Fortis Leasing

   Building    $ 858,180   

Sanford Colombia S.A.

     

Bancolombia Leasing

   Vehicles    $ 25,792   

 

Schedule 6.03(b) to Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including any
guarantees included therein) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an [Affiliate] [Approved Fund] of [identify Lender]2] 3.   
Borrower:    Newell Rubbermaid Inc.   

 

2  Select as applicable.

 

A-1



--------------------------------------------------------------------------------

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Term Loan Credit
Agreement dated as of January 26, 2016 among Newell Rubbermaid Inc., as the
Borrower, the Guarantors from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent 6.    Assigned
Interest:      

 

     Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $                    $                           %     $
        $                %     $         $                % 

Effective Date:             , 201     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

3  Set forth, to at least 9 decimals, the percentage of the Commitment/Loans of
all Lenders under the Credit Agreement that the Assigned Interest represents.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title: [Consented to: NEWELL RUBBERMAID INC. By:  

 

  Title:]5

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement or any other Loan Document or (iv) the
performance or observance by Company, any of its Subsidiaries or Affiliates or
any other Person of any of their respective obligations under the Credit
Agreement or any other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender.

 

A-1-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

GUARANTOR JOINDER AGREEMENT

GUARANTOR JOINDER AGREEMENT (this “Agreement”) dated as of [            ],
201[    ], among Newell Rubbermaid Inc. (the “Borrower”), [Insert name of each
New Guarantor], a [Insert jurisdiction and type of organization for each New
Guarantor] (each, a “New Guarantor”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

The Borrower, the existing Guarantors party thereto, the Lenders party thereto
and the Administrative Agent are parties to a Term Loan Credit Agreement dated
as of January 26, 2016 (as amended, supplemented and otherwise modified and in
effect from time to time, the “Credit Agreement”). Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrower, and the
Borrower is required to cause each New Guarantor to become a Guarantor under the
Credit Agreement pursuant to the terms of Section 5.10 of the Credit Agreement.
Upon execution of this Agreement by each of the Borrower, each New Guarantor and
the Administrative Agent, (x) each New Guarantor shall be a party to the Credit
Agreement and shall constitute a “Guarantor” for all purposes thereunder and
under each other Loan Document with the same force and effect as if originally
named in the Credit Agreement as a Guarantor, (y) each reference to the
“Guarantors” or the “Loan Parties” in the Credit Agreement and in all other Loan
Documents shall, from the date hereof, subject to Section 10.17 of the Credit
Agreement, be deemed to include each New Guarantor and (z) each New Guarantor
hereby agrees to be bound by all the obligations of a Guarantor under the Credit
Agreement and all the other Loan Documents. Without limiting the generality of
the foregoing, each New Guarantor hereby (i) makes and undertakes, as the case
may be, each covenant, waiver, representation and warranty made by the other
Guarantors pursuant to the Credit Agreement and any other Loan Document, each of
which is hereby incorporated by reference, and agrees to be bound by all
covenants, waivers, agreements and obligations of the other Guarantors pursuant
to the Credit Agreement and any other Loan Document and (ii) represents and
warrants that such New Guarantor has duly executed and delivered this Agreement
and that this Agreement constitutes its legal, valid and binding obligations,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

This Agreement shall constitute a “Loan Document” for all purposes under the
Credit Agreement and the other Loan Documents. This Agreement shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of and be enforceable by each of the parties hereto and its
successors and assigns;

 

C-1



--------------------------------------------------------------------------------

provided that no New Guarantor may assign any of its rights, obligations or
interest hereunder except as permitted by the Credit Agreement. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and both of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement. In the event that any provision
of this Agreement shall prove to be invalid or unenforceable, such provision
shall be deemed to be severable from the other provisions of this Agreement
which shall remain binding on all parties hereto. This Agreement shall be
construed and enforced in accordance with and governed by the law of the State
of New York.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Borrower have caused this
Guarantor Joinder Agreement to be duly executed and delivered as of the day and
year first above written.

 

NEW GUARANTORS: [NAME OF NEW GUARANTOR] By:  

 

  Name:   Title: BORROWER: NEWELL RUBBERMAID INC. By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Accepted and agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Borrower,
the Guarantors from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Applicable Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Applicable
Borrower and the Administrative Agent with a copy of a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 201[    ]

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Borrower,
the Guarantors from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a copy of a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a copy of a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:               , 201    

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Borrower,
the Guarantors from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a copy of IRS Form
W-8IMY accompanied by a copy of one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a copy of a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 201    

 

D-3-1



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
January 26, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Newell Rubbermaid Inc., as the Borrower,
the Guarantors from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Applicable
Borrower with a copy of IRS Form W-8IMY accompanied by a copy of one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Applicable Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Applicable Borrower and the
Administrative Agent with a copy of a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 201    

 

D-4-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

PROMISSORY NOTE

 

$[            ]    [            ], 201[    ]

New York, New York

FOR VALUE RECEIVED, NEWELL RUBBERMAID INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [NAME OF LENDER] (the “Lender”), at such
of the offices of JPMorgan Chase Bank, N.A. as shall be notified to the Borrower
from time to time, the principal sum of [DOLLAR AMOUNT] DOLLARS (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loan made by
the Lender to the Borrower under the Credit Agreement (as defined below)), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loan made by the Lender to
the Borrower.

This Note evidences the Loan made by the Lender to the Borrower under the Term
Loan Credit Agreement dated as of January 26, 2016 (as modified and supplemented
and in effect from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the lenders party thereto (including
the Lender) and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms used
but not defined in this Note have the respective meanings assigned to them in
the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

NEWELL RUBBERMAID INC. By  

 

  Name:   Title:

 

E-1



--------------------------------------------------------------------------------

LOAN SCHEDULE

This Note evidences the Loan made, continued or converted under the within
described Credit Agreement to the Borrower, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the continuations,
conversions and payments and prepayments of principal set forth below:

 

Date

   Principal
Amount of
Loan    Type of
Loan    Interest
Rate    Duration of
Interest
Period (if
any)    Amount
Paid,
Prepaid,
Continued
or
Converted    Notation
Made by                                                                        
                                                                                
                                                                                
                                                                       

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SOLVENCY CERTFICATE

[DATE]

This Solvency Certificate (“Certificate”) of Newell Rubbermaid Inc., a Delaware
corporation (the “Borrower”), and its Subsidiaries is delivered pursuant to
Section 4.02(d)(vi) of the Term Loan Credit Agreement, dated as of January 26,
2016 (the “Credit Agreement”), by and among Newell Rubbermaid Inc. (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

I, [                    ], the duly elected, qualified and acting [Chief
Financial Officer] of the Borrower and its Subsidiaries, DO HEREBY CERTIFY, in
my capacity as an officer of the Borrower and not individually, as follows:

1. I have reviewed the Credit Agreement and the other Loan Documents referred to
therein (collectively, the “Transaction Documents”) and have made such
investigation as I have deemed necessary to enable me to express a reasonably
informed opinion as to the matters referred to herein.

2. As of the date hereof, after giving effect to the Transactions, the fair
value and the present fair saleable value of any and all property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
probable liability on existing debts of the Borrower and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).

3. As of the date hereof, after giving effect to the Transactions, the Borrower
and its Subsidiaries, on a consolidated basis are able to pay their debts
(including, without limitation, contingent and subordinated liabilities) as they
become absolute and mature (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured
liability).

4. As of the date hereof, after giving effect to the Transactions, the Borrower
and its Subsidiaries, on a consolidated basis are otherwise “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.

5. The Borrower and its Subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts that would be beyond their
ability to pay as such debts mature.

6. As of the date hereof, before and after giving effect to the Transactions,
the Borrower and its Subsidiaries are not engaged in businesses or transactions,
nor about to engage in businesses or transactions, for which any property
remaining would, on a consolidated basis, constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which they are engaged.

 

F-1



--------------------------------------------------------------------------------

7. For the purpose of the foregoing, I have assumed there is no default under
the Credit Agreement on the date hereof and will be no default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.

 

By:  

 

  Name:     Title:   [Chief Financial Officer]

 

F-2